Henderson sued out a writ of error. The bill of exceptions set out in full all the evidence used on the trial except as follows: '“Complainants also introduced the 13th, 16th and 23d volumes Georgia Reports, containing the reports of the decisions of the Henderson-Morris case, when it was carried to the Supreme Court.”As Shackleford’s name is marked for Henderson in said cases in the Supreme Court decisions, it seems that these decisions were used as evidence to show that fact, and that these decisions were favorable to Henderson: See Henderson vs. Hackney, 13th Ga. R., 282; 16th, 521; 23d, 381. But the record did not show for what they were introduced.3. After the bill of exceptions was l’ead, counsel for defendant in error stated that they had waited till the reading was completed, that the Court might see the materiality of the decisions, to a clear understanding of the errors complained of, and then moved to dismiss the writ of error, because said decisions were not set out in the bill of exceptions, nor did it appear for what purpose they were introduced.Note : In all cases where motions to dismiss were overruled, of the facts and judgments are at the ends of the cases reported.